ITEMID: 001-89909
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF ROMAN PONOMAREV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial;Violation of Article 1 of Protocol No. 1 - Protection of property
JUDGES: Anatoly Kovler;Christos Rozakis;Elisabeth Steiner;George Nicolaou;Giorgio Malinverni;Khanlar Hajiyev
TEXT: 4. The applicant was born in 1968 and lives in Volgograd, a town in the Volgograd Region.
5. The applicant sued the State for non-pecuniary damage inflicted by a groundless criminal prosecution. On 15 September 2004 the Tsentralnyi District Court of Volgograd awarded the applicant 5,000 Russian roubles against the Ministry of Finance. This judgment became binding on 14 February 2005.
6. In 2005–06 the applicant made unsuccessful attempts to obtain enforcement papers from the court. First, the papers mailed by the court failed to reach him. Once they did reach him, they proved to have a formal defect, a missing maturity date. Proper enforcement papers reached the Ministry of Finance on 3 July 2007, and on 18 October 2007 the judgment was enforced.
7. In separate proceedings the applicant sought a reinstatement in his post in the police. On 21 April 2004 his action was partially granted. Later, the applicant unsuccessfully sought a reopening of these proceedings.
8. Under section 242.2.6 of the Budget Code of 31 July 1998, the Ministry of Finance must enforce a judgment within three months.
VIOLATED_ARTICLES: 6
P1
VIOLATED_PARAGRAPHS: P1-1
